EXHIBIT 10.24
 
 
Letter Agreement
 
This letter Agreement is entered into between Face Up Entertainment Group, Inc.,
a Florida Corporation with and address at 20 East Sunrise Highway 11581
(“Borrower”)  and Corporate Debt Consultants LLC with an address at 2071
Flatbush Avenue Suite 166 Brooklyn, NY 11234  (“Lender”) as of August 9, 2012.
 
WHEREAS
 
Face Up Entertainment Group seeks to borrow additional funds for operations and
or working capital, and;
 
WHEREAS
 
The Board of Directors of Game Face Gaming, Inc. has approved the terms of this
Agreement and has provided Corporate Debt Consultants LLC with an executed copy
of the Resolution confirming such approval, and
 
WHEREAS
 
Corporate Debt Consultants LLC is willing to provide two additional loans, the
total not to exceed One Hundred Thousand Dollars ($100,000) and;
 
WHEREAS
 
The parties have agreed to certain terms of the loan(s) as more fully described
in the first Promissory Loan Agreement of given date;
 
THEREFORE
 
For good and valuable consideration, the parties hereby agree as follows:
 
1.  
Corporate Debt Consultants LLC will lend to  Face Up Entertainment Group, Inc. a
total of $1000,000 as further delineated below;

2.  
The first loan was in the amount of $50,000 and is hereby acknowledged as of
August 9, 2012. The Note is attached as Exhibit A.

3.  
The second loan is in the amount of $50,000 will be advanced no later than
August 16, 2012

4.  
The initial loan and the second loan will each  be documented by a new
Promissory Note;

5.  
Each Note, when issued,  may have its own terms;

6.  
Interest and other terms are outlined in the individual Promissory Note(s);

7.  
It is understood by Borrower and Lender that these loans are unsecured;

 
 
1

--------------------------------------------------------------------------------

 
 
8.  
As an inducement for Lender to advance these amounts and as additional
consideration for this first loan and for any successive loans, the Company will
issue 250,000 shares of the Company’s common stock to Lender.  The full amount
of the shares will be issued and delivered no later than August 31, 2012 with an
effective issuance date of August 9, 2012. Lender understands and agrees to
accept such with standard restrictive legend and language indicating that such
shares are not currently registered;

9.  
The total of the compensation is being given concurrent with the first loan;

10.  
Each Note will carry a maximum six month term and each Note will payable
earlier, under certain conditions as more described in each Promissory Note;

11.  
Borrower has requested that Lender send the balance of funds, when called, be
sent to or deposited with Socii Management, LLC, with an address at 20 East
Sunrise Highway – Suite 202- in Valley Stream, NY 11581.  Borrower acknowledges
that these funds are advanced to and on behalf of Face Up Entertainment Group,
Inc., are an obligation of the Borrower and are owed by the Company as if they
were sent directly to Face Up Entertainment Group, Inc.

 
 

Agreed:       [img_ex1024001.jpg]   [img_ex1024002.jpg]           Face Up
Entertainments Group, Inc   Corporate Debt Consultants LLC           Felix
Elinson, CEO   Alex Englard  

 
 
2

--------------------------------------------------------------------------------